            Case 5:18-cv-00211-DAE Document 77 Filed 02/15/19 Page 1 of 12



                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION
    NATALIE D. SIMMS,                             §
         Plaintiff,                               §
                                                  §
                                                  §
    vs.                                                    Civil Action No. 5:18-CV-00211-DAE
                                                  §
                                                  §
    CITY OF SAN ANTONIO, TEXAS,
                                                  §
    and MARA LYNN WILSON,
                                                  §
         Defendants.
                                                  §

          DEFENDANT MARA LYNN WILSON’S REPLY TO PLAINTIFF’S RESPONSE
                TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

TO THE HONORABLE UNITED STATES DISTRICT COURT:
           NOW COMES Defendant MARA LYNN WILSON (hereinafter “Defendant” or

“Wilson”), and files this, her Reply to Plaintiff’s Response to the Motion for Summary Judgment

Filed by Mara Lynn Wilson, and in support thereof would show unto the Court as follows:

                                                  I.
           On December 20, 2018, Defendant filed her Motion for Summary Judgment. 1            On

December 21, 2018, Plaintiff filed her Motion for Summary Judgment. 2 Defendant filed her

Response to Plaintiff’s Motion for Summary Judgment on January 31, 2019. 3 Plaintiff filed her

Response to Defendant’s Motion for Summary Judgment on January 31, 2019. 4

                                                 II.
                      Objections to Plaintiff’s Summary Judgment Evidence
           Defendant objects to the following statements by Internal Affairs Investigator Sergeant

Kimberly A. Bowers cited in support of Plaintiff’s Response to Defendant’s Motion for Summary

Judgment on the basis set forth below:


1
     Docket No. 55.
2
     Docket No. 58.
3
     Docket No. 70.
4
     Docket No. 65.

Defendant’s Reply to Plaintiff’s Response to Defendant’s MSJ                         Page 1 of 12
           Case 5:18-cv-00211-DAE Document 77 Filed 02/15/19 Page 2 of 12



           • After talking to Nzeka and officers I learned that Ms. Starks was on the other
             side of the street where Det. Larios and Det. Clancy were walking. I also
             learned after talking to Ms. Starks that Ms. Starks saw the search of Ms. Nzeka
             by Det. Wilson.
Defendant objects to this statement as being inadmissible hearsay regarding where Starks, Larios

and Clancy were walking and whether Starks saw the search of Nzeka by Wilson. 5

           • 13:45 - Another vehicle (3rd) drives by the search of Nzeka and Wilson has
             a flashlight pointed at Nzeka 's pubic region.
Defendant objects to this statement as being inadmissible hearsay and speculation on the part of

Bowers as to whether the flashlight is pointed at Nzeka’s pubic region. 6

           • 14:27 - At this time Wilson pulls Nzeka's sweats, white shorts, and
           underwear forward so she can look at Nzeka's pubic area. At the same time
           Wilson is flash lighting Nzeka's pubic area so Wilson can get a better look.

Defendant objects to this statement as being inadmissible hearsay and speculation on the part of

Bowers as to whether Wilson pulls Nzeka’s underwear forward, whether Wilson is “flash lighting”

(sic) Nzeka’s pubic area, and, without admitting Wilson was illuminating Nzeka’s pubic area,

Wilson’s motive for doing so. 7

           • Wilson- "You wearin a tampon too?" Wilson says this because she has also
           noticed that Nzeka is wearing a pad.
Defendant objects to this statement as being inadmissible on the basis it is speculation on the part

of Bowers as to why Wilson made the statement attributed to Wilson.8

           • Nzeka- "Yes" and you can tell both through her body posture and voice inflection
           that she is embarrassed.
Defendant objects to this statement as being inadmissible on the basis Bower’s conclusion




5
    See FED. R. EVID. 602, 801, and 802; Docket No. 65, p. 4.
6
    Id.
7
    Id.
8
    Id.

Defendant’s Reply to Plaintiff’s Response to Defendant’s MSJ                           Page 2 of 12
              Case 5:18-cv-00211-DAE Document 77 Filed 02/15/19 Page 3 of 12



Nzeka is embarrassed is speculation on Bowers’ part. 9

          •    15:05 - you can see Wilson turning to her right to look at someone. After I spoke to
               officers that were at the scene I discovered that Ms. Starks and several officers were
               standing on the curb opposite of Nzeka, in the direction of where Wilson stopped
               and looked as she was holding the tampon.
Defendant objects to this statement as being inadmissible hearsay within hearsay as to where

Starks and officers were standing when Wilson was holding the tampon, and further implies Starks

and the officers observed Wilson holding the tampon, which calls for speculation on the part of

Bowers. 10

          •    15:22- Wilson "When I search you be still and don't move. (Nzeka was not free to
               leave, Wilson ordered her to be still.)
Defendant objects to this statement as being an inadmissible legal conclusion on the part of

Bowers. 11

           • Wilson – “Either you’re very hairy or what’s this down here?” Wilson is continuing to
             search inside of Nzeka’s pubic area.
Defendant objects to Bowers’ statement Wilson is continuing to search “inside of Nzeka 's pubic

area” as being speculation on Bowers’ part. 12

          • I learned later from Nzeka that Wilson was squeezing Nzeka’s vaginal lips together.

Defendant objects to this statement as being inadmissible hearsay. 13

          • 16:41 – Wilson – tells Nzeka to “turn around” because it appears Nzeka is uncomfortable
            being searched.
Defendant objects to this statement as being inadmissible speculation as to why Wilson told Nzeka

to turn around and whether Nzeka was uncomfortable being searched, and if so, why Nzeka was

uncomfortable being searched. 14


9
     See FED. R. EVID. 602, 801, and 802; Docket No. 65, p. 5.
10
     Id.
11
     Id.
12
     Id.
13
     Id.
14
     See FED. R. EVID. 602, 801, and 802; Docket No. 65, p. 6.

Defendant’s Reply to Plaintiff’s Response to Defendant’s MSJ                            Page 3 of 12
            Case 5:18-cv-00211-DAE Document 77 Filed 02/15/19 Page 4 of 12



          Based on Defendant’s objections set forth above, Defendant requests the Court strike all of

the above statements cited in support of Plaintiff’s Response to Defendant’s Motion for Summary

Judgment.

                                                III.
           Reply to Plaintiff’s Response to Defendant’s Motion for Summary Judgment

a.        Defendant Is Entitled to Summary Judgment Because Plaintiff Did Not Submit
          Evidence Establishing a Genuine Issue of Material Fact Regarding the
          Constitutionality of Defendant’s Search & Seizure of Plaintiff.

          The Constitution does not forbid all searches and seizures, but only unreasonable searches

and seizures. 15 Plaintiff appears to allege that Defendant’s search and seizure of Plaintiff was

unconstitutional because Defendant did not have a warrant to search Plaintiff. 16 There are several

exceptions to the probable cause and warrant requirements, including consent searches. 17 The

Supreme Court has “long approved consensual searches because it is no doubt reasonable for the

police to conduct a search once they have been permitted to do so. 18 Despite her claim she did not

consent to the search of her person, Plaintiff admitted in a video interview she had given consent

to the search of her person and her vehicle. As seen on the video recordings of Special Victims

Unit Detective John Zuniga’s two interviews with Plaintiff, on August 9, 2016 and

August 11, 2016, Plaintiff told Detective Zuniga during his two interviews that she consented to

the search of her person and her vehicle. 19 Additionally, Detective Larios testified Plaintiff

consented to both the search of her person and her vehicle. 20 Detective Larios also testified he

informed Defendant that Plaintiff consented to the search. 21


15
     Elkins v. U.S., 364 U.S. 206, 222 (1960).
16
     Docket No. 65, p. 3.
17
     Tamez v. City of San Marcos, Texas, 118 F.3d 1085, 1093 (5th Cir. 1997).
18
     Florida v. Jimeno, 500 U.S. 248, 250-51 (1991) (citing Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1990)).
19
     Exhibit “B-1” to Defendant Wilson’s MSJ, Aug. 9, 2016 at 13:01:04; 13:14:25; Aug. 11, 2016 at 15:54:25.
20
     Docket No. 55-2, p. 61.
21
     Id.

Defendant’s Reply to Plaintiff’s Response to Defendant’s MSJ                                         Page 4 of 12
            Case 5:18-cv-00211-DAE Document 77 Filed 02/15/19 Page 5 of 12



          Defendant’s search of Plaintiff must be analyzed under the reasonableness standard of the

Fourth Amendment.

          The test of reasonableness under the Fourth Amendment is not capable of precise
          definition or mechanical application. In each case it requires a balancing of the need
          for the particular search against the invasion of personal rights that the search
          entails. Courts must consider the scope of the particular intrusion, the manner in
          which it is conducted, the justification for initiating it, and the place in which it is
          conducted. 22

The need and justification for Defendant’s search of Plaintiff outweighs any alleged invasion of

Plaintiff’s Fourth Amendment rights. Plaintiff focuses much of her Response on the place in which

the search was conducted. Defendant conducted the search of Plaintiff looking for evidence of

narcotics and the search was not excessively intrusive in light of the totality of circumstances

Defendant faced on the date of this incident. 23 Although the search was conducted on a public

street, Defendant conducted the search in a private and reasonable manner in an effort to minimize

any anxiety, discomfort, or humiliation that Plaintiff might have experienced. 24                             Plaintiff’s

assertion that she taunted with the tampon removed from her vagina 25 is pure argument and not

supported by the record. 26 The Fifth Circuit held in Carnaby v. Houston, “although we review

evidence in the light most favorable to the nonmoving party, we assign greater weight, even at the

summary judgment stage, to the facts evident from video recordings taken at the scene.” 27 The

court “need not rely on the plaintiff’s description of the facts where the record discredits that

description but should instead consider ‘the facts in the light depicted by the videotape.’” 28 As


22
     Bell v. Wolfish, 441 U.S. 520, 559 (1979) (citing United States v. Ramsey, 431 U.S. 606 (1977); United States v.
     Martinez-Fuerte, 428 U.S. 543 (1976); United States v. Brignoni-Ponce, 422 U.S. 873 (1975); Terry v. Ohio, 392
     U.S. 1 (1968); Katz v. United States, 389 U.S. 347 (1967); Schmerber v. California, 384 U.S. 757 (1966)).
23
     Exhibit “C”, pp. 2 -3 to Defendant Wilson’s MSJ.
24
     See Exhibit “C”, p. 3; Exhibit “E” p. 2; Exhibit “F”, p. 2; Exhibit “G”, p. 2; Exhibit “H”, p. 1; Exhibit “I”, p. 2 to
     Defendant Wilson’s MSJ.
25
     Docket No. 65, p. 9.
26
     See Exhibit “C-1” to Defendant Wilson’s MSJ.
27
     Carnaby v. City of Houston, 636 F.3d 183, 187 (2011) (citing Scott v. Harris, 550 U.S. 372 (2007)).
28
     Id.

Defendant’s Reply to Plaintiff’s Response to Defendant’s MSJ                                               Page 5 of 12
            Case 5:18-cv-00211-DAE Document 77 Filed 02/15/19 Page 6 of 12



seen on the dash cam video, Defendant did not hold Plaintiff’s tampon for purposes of

embarrassing or humiliating Plaintiff, but reasonably believed the string was attached to drugs. 29

Moreover, Defendant did not conduct a strip search or body cavity search of Plaintiff 30, as defined

by the SAPD General Manual relied upon by Plaintiff. 31 Defendant respectfully submits she is

entitled to summary judgment because Plaintiff did not raise a genuine issue of material fact

regarding the constitutionality of Defendant’s search and seizure of Plaintiff.

b.        Plaintiff’s Allegation Defendant Violated SAPD Policies Is Without Merit

          At no point during the search were Plaintiff’s genitals, buttocks, anus, or breasts exposed.32

Defendant did not penetrate Plaintiff or visually or manually inspect Plaintiff’s vagina, buttocks,

or anus. 33 Defendant’s search of Plaintiff does not fit within the definition of either a strip or body

cavity search as defined by the SAPD General Manual, which Plaintiff appears to heavily rely

upon. 34 Assuming for purposes of argument only, Plaintiff’s allegation Defendant violated SAPD

policy was true, “[u]nder § 1983, the issue is whether [Defendant] violated the Constitution, not

whether [she] should be disciplined by the SAPD. A city can certainly choose to hold its officers

to a higher standard than that required by the Constitution without subjecting them to increased

liability under § 1983.” 35 The Darden case cited by Plaintiff only holds the existence of police

department policies and the corresponding notice to officers “is relevant in analyzing the

reasonableness of a particular use of force under the totality of the circumstances.” 36 Darden does

not hold the existence of police department policies and the violation of those policies, in itself,


29
     See Exhibit “C-1” to Defendant Wilson’s MSJ.
30
     Exhibit “C”, pp. 2 -3; See Exhibit “C-1” to Defendant Wilson’s MSJ.
31
     Docket No. 65, pp. 6 – 7.
32
     Exhibit “C”, p. 2 to Defendant Wilson’s MSJ; See Exhibit “C-1” to Defendant Wilson’s MSJ.
33
     Exhibit “C”, p. 3; See Exhibit “C-1” to Defendant Wilson’s MSJ.
34
     Id.; Docket No. 65, pp. 6 – 7.
35
     Stroik v. Ponseti, 35 F.3d 155, 159, n. 4 (5th Cir. 1994).
36
     Darden v. City of Fort Worth, Texas, 880 F.3d 722, 732, n. 8 (5th Cir. 2018).

Defendant’s Reply to Plaintiff’s Response to Defendant’s MSJ                                     Page 6 of 12
           Case 5:18-cv-00211-DAE Document 77 Filed 02/15/19 Page 7 of 12



establishes a violation of constitutional rights. 37 Thus, Defendant respectfully submits Plaintiff’s

focus on Defendant’s alleged violations of SAPD policies is without merit in determining whether

there was a violation of Plaintiff’s constitutional rights.

          Additionally, Plaintiff relies heavily on this Court’s holding in Martin v. City of San

Antonio, alleging the facts in Martin and the present case are similar. 38 Plaintiff relies on Martin

to indicate Defendant’s search of Plaintiff was unreasonable and in violation of SAPD policies. 39

However, the facts of Martin and the present case are quite distinguishable. In Martin, “Plaintiff’s

evidence suggests that the scope of the particular intrusion is severe – Plaintiff’s pants and

underwear were pulled down in public view of male officers and passing vehicles, and Officer

Woods ‘fondled’ her, penetrated her vagina for ‘three to five minutes,’ and attempted to penetrate

her rectum.” 40 In the present case, the dash cam video clearly shows Plaintiff’s shorts and

underwear were not pulled down in public view of male officers and passing vehicles. 41 In fact,

Defendant stopped the search when an officer approached and when a truck passed by the scene. 42

Unlike the plaintiff in Martin, Plaintiff was not fondled, Plaintiff’s vagina was not penetrated, and

there was no attempt to penetrate Plaintiff’s rectum. 43 Defendant respectfully submits Plaintiff’s

reliance on Martin and allegation Defendant violated SAPD policies is without merit in

determining whether there was a violation of Plaintiff’s constitutional rights.




37
     Id.
38
     Docket No. 65, pp. 8 – 9.
39
     Id.
40
     Martin v. City of San Antonio, No. SA-05-CA-0020-XR, 2006 WL 2062283 at *5 (W.D. Tex. July 25, 2006).
41
     See Exhibit “C-1” to Defendant Wilson’s MSJ.
42
     Exhibit “C”, p. 3 to Defendant Wilson’s MSJ; See Exhibit “C-1” to Defendant Wilson’s MSJ.
43
     Exhibit “C”, pp. 2 – 3 to Defendant Wilson’s MSJ; See Exhibit “C-1” to Defendant Wilson’s MSJ.

Defendant’s Reply to Plaintiff’s Response to Defendant’s MSJ                                    Page 7 of 12
            Case 5:18-cv-00211-DAE Document 77 Filed 02/15/19 Page 8 of 12



c.        Narcotics Officers Developed Reasonable Suspicion Plaintiff Was Engaging in the
          Sale of Narcotics
          Through their training and years of experience as police officers and narcotics detectives,

Larios, Clancy, and Nogle recognized the actions and behavior of Plaintiff, detailed in Defendant’s

Motion for Summary Judgment, to be the actions and behavior of someone engaged in the sale of

illegal drugs. 44 Based on the on the communications between Clancy, Larios, and Nogle, and their

observations of Plaintiff, the detectives and Nogle developed a reasonable suspicion Plaintiff was

engaged in the sale of narcotics. 45 Plaintiff asserts her police practices expert, Scott DeFoe, has

attested the “factual circumstances did not demonstrate even reasonable suspicion of for (sic) a

frisk.” 46 Plaintiff attempts to rely on the testimony of her rebuttal expert to establish a violation

of Plaintiff’s rights. Plaintiff’s rebuttal expert testimony is only proper to the extent it rebuts

Defendant’s expert testimony. 47 Defendant objects to Plaintiff’s rebuttal expert to the extent

Plaintiff’s expert attempts to affirmatively establish a constitutional violation and not merely rebut

Defendant’s expert testimony. Moreover, Defendant submits Plaintiff cannot establish a violation

of a constitutional right on summary judgment through expert testimony alone, but must support

her motion by facts establishing a constitutional violation of Plaintiff’s rights by Defendant and

overcoming Defendant’s qualified immunity defense. 48 Defendant objects to Plaintiff’s rebuttal

expert’s assertion that there was not reasonable suspicion justifying the search and seizure of

Plaintiff, and respectfully submits the narcotics officers developed reasonable suspicion Plaintiff

was engaging in the sale of illegal narcotics.




44
     Exhibit “F”, p. 2; Exhibit “G”, p. 2; Exhibit “E”, p. 1 to Defendant Wilson’s MSJ.
45
     Exhibit “F”, p. 2 to Defendant Wilson’s MSJ.
46
      Docket No. 65, p. 11.
47
     See Tramonte v. Fibreboard Corp., 947 F.2d 762, 764 (1991).
48
     Stokes v. Bullins, 844 F.2d 269, 275 (5th Cir. 1988).

Defendant’s Reply to Plaintiff’s Response to Defendant’s MSJ                              Page 8 of 12
            Case 5:18-cv-00211-DAE Document 77 Filed 02/15/19 Page 9 of 12



d.        Defendant Did Not Exercise Excessive Force Against Plaintiff

          It is well established that Plaintiff must provide both notice of the nature of the claim and

plausible factual allegations to support the claim. 49 Plaintiff’s live pleading makes a vague and

conclusory allegation that Defendant exercised excessive force, but does not allege any facts, and

the record does not reflect, that Defendant used any force at all against Plaintiff. In her Response

Plaintiff asserts that a strip search or body cavity search is a use of force, citing to Hamilton v.

Kindred. 50 However, Plaintiff misstates the applicability of Hamilton to the facts of the present

case. In Hamilton, the plaintiffs alleged they were subjected to a use of force, specifically the

insertion of the officer’s fingers into their vaginas and anuses, during the course of an investigatory

stop. 51 In the present case, Plaintiff claims that although Defendant never penetrated her vaginal

cavity, Defendant squeezed on the outside of Plaintiff’s vaginal lips while her hand was inside

Plaintiff’s underwear. 52 However, as seen on the video recordings of Detective Zuniga’s two

interviews with Plaintiff, when Plaintiff describes how Defendant was squeezing Plaintiff’s

vaginal lips she states “[Defendant] was not on the actual flesh, like the skin, she was on my shorts

because it was two layers, she was on the tights.” 53 Plaintiff’s statement to Detective Zuniga was

unforced in any way. It was clear and directly on point on the issue of whether Wilson made

contact with Plaintiff’s skin and is a direct admission by Plaintiff that Defendant did not.

Defendant did not visually or manually inspect Plaintiff’s rectal or genital body cavities. 54

Defendant denies she ever made skin-on-skin physical contact with Plaintiff’s genitals. 55



49
     Ashcroft v. Iqbal, 556 U.S. 662 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).
50
     Hamilton v. Kindred, 845 F.3d 659, 662 (5th Cir. 2017).
51
     Id.
52
     Exhibit “A”, 107:4-18 to Defendant Wilson’s MSJ.
53
     Exhibit “B-1”, Aug. 9, 2016 at 13:18:58; Aug. 9, 2016 at 13:42:42 to Defendant Wilson’s MSJ.
54
     Exhibit “C”, p. 3; See Exhibit “C-1” to Defendant Wilson’s MSJ.
55
     Exhibit “C”, p. 3.

Defendant’s Reply to Plaintiff’s Response to Defendant’s MSJ                                            Page 9 of 12
           Case 5:18-cv-00211-DAE Document 77 Filed 02/15/19 Page 10 of 12



Plaintiff’s August 9, 2016 interview with Detective Zuniga is clear corroboration of Defendant’s

denial. Defendant respectfully submits she did not exercise excessive force against Plaintiff.

e.        Defendant Is Entitled to Qualified Immunity
          Plaintiff argues Defendant is not entitled to qualified immunity and qualified immunity

requires the Defendant to plead and establish entitlement to immunity. 56 However, the burden of

proof shifts to the Plaintiff once the defense of qualified immunity is properly raised. 57 “The Fifth

Circuit does not require that an official demonstrate that he did not violate clearly established

federal rights; [its] precedent places that burden upon plaintiffs.” 58 The analysis of Defendant’s

entitlement to qualified immunity is conducted in a two-step process. One, the court must evaluate

whether the Plaintiff’s allegations, if true, state a constitutional violation, and additionally, whether

Defendant’s actions violated “clearly established constitutional rights of which a reasonable person

would have known.” 59 This analysis may be conducted in any sequence. 60 “If the defendant’s

conduct did not violate a plaintiff’s constitutional rights under the first prong, or his conduct was

objectively reasonable under the second prong, he is entitled to qualified immunity.” 61 Plaintiff

does not demonstrate genuine issues of material fact regarding the reasonableness of Defendant’s

search. 62 As thoroughly explained in Defendant’s Motion for Summary Judgment, Defendant’s

actions in conducting the search of Plaintiff’s person were objectively reasonable given the totality

of the circumstances Defendant faced on the date of the incident made the basis of this suit, and

that she did not violate Plaintiff’s Fourth Amendment rights. Defendant respectfully submits that


56
     Docket No. 65, p. 15.
57
     Brumfield v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008) (quoting Bazan ex rel. Bazan v. Hidalgo County, 246 F.3d
     481, 489 (5th Cir. 2001)).
58
     Salas v. Carpenter, 980 F.2d 299, 306 (5th Cir. 1992).
     Kaufman County, 352 F.3d 994, 1002 (5th Cir. 2002); Hope v. Pelzer, 536 U.S. 730, 739 (2002).
60
     Manis v. Lawson, 585 F.3d 839, 843 (5th Cir. 2009).
61
     Blackwell v. Laque, 275 Fed. Appx. 363, 366 (5th Cir. 2008) (citing Hathaway v. Bazany, 507 F.3d 312, 319 (5th
     Cir. 2007)).
62
     See Docket No. 65.

Defendant’s Reply to Plaintiff’s Response to Defendant’s MSJ                                        Page 10 of 12
        Case 5:18-cv-00211-DAE Document 77 Filed 02/15/19 Page 11 of 12



any reasonable officer, when faced with the totality of the circumstances with which Defendant

was confronted, could have believed Plaintiff was concealing narcotics. Because Defendant’s

actions were objectively reasonable, she submits she is entitled to qualified immunity on Plaintiff’s

§ 1983 claims of unreasonable search and seizure.

       WHEREFORE, PREMISES CONSIDERED, Defendant respectfully prays this Court

strike the above-referenced statements from Plaintiff’s Response to Defendant’s Motion for

Summary Judgment as being inadmissible hearsay, hearsay within hearsay, and/or pure

speculation, and grant Defendant’s Motion for Summary Judgment and dismiss, with prejudice to

the re-filing of same, all of Plaintiff’s claims against Defendant, and for such other and further

relief, both general and special, at law or in equity, to which Defendant may be justly entitled.

                                              Respectfully submitted,

                                              HOBLIT DARLING RALLS
                                              HERNANDEZ & HUDLOW LLP
                                              6243 IH-10 West, Suite 601
                                              San Antonio, Texas 78201
                                              Telephone: (210) 224-9991
                                              Facsimile: (210) 226-1544
                                              Email: mralls@hdr-law.com


                                                BY:
                                                      N. MARK RALLS
                                                      State Bar No. 16489200
                                                ATTORNEY FOR DEFENDANT,
                                                MARA LYNN WILSON




Defendant’s Reply to Plaintiff’s Response to Defendant’s MSJ                          Page 11 of 12
       Case 5:18-cv-00211-DAE Document 77 Filed 02/15/19 Page 12 of 12



                              CERTIFICATE OF SERVICE
       I hereby certify that on February 15, 2019, a true and correct copy of the foregoing
instrument was sent by means indicated to the following:
T. Dean Malone                                                        VIA CM/ECF
Michael T. O’Connor
Law Offices of Dean Malone, P.C.
900 Jackson Street, Suite 730,
Dallas, TX 75202
dean@deanmalone.com
michael.oconnor@deanmalone.com
Attorneys for Plaintiff
Logan Lewis, Assistant City Attorney                                  VIA CM/ECF
Office of the City Attorney
Litigation Division
Frost Bank Tower
100 W. Houston St., 18th Floor
San Antonio, TX 78205
logan.lewis@sanantonio.gov
Attorneys for City of San Antonio




                                          N. MARK RALLS




Defendant’s Reply to Plaintiff’s Response to Defendant’s MSJ                   Page 12 of 12
